Per Curiam.
On March 4th, 1936, Morris Wesler was suspended from the practice of law as an attorney-at-law of our state for a period of two years and “until the further order of the court.” The two years having elapsed, he seeks reinstatement.
Notice of this application was served both upon the chairman of the grievance committee of the Atlantic County Bar Association for the year 1936 (when the order of suspension was entered), and upon the present chairman of the same committee. No one of either committee appeared in opposition thereto. In explanation thereof we are told that the committee had no special information concerning the applicant since his suspension, and, moreover, that no intimation has ever come from the court that such committees were expected to supervise the conduct of suspended attorneys during their period of suspension.
Notwithstanding this circumstance, the court upon its own motion called upon the present grievance committee to ascertain whether the conduct of Wesler during the two-year period had been such as to commend him to the favorable consideration of the court. In pursuance of the call thus made, we are advised, in writing, by the committee that it called a meeting at which all the members were present; that Wesler’s application was presented; and that each member was asked whether he knew of any reason why Wesler should not be *400reinstated. We are further advised that “in answering this question the members of the committee took into consideration * * * whether or not they had received any report of his [Wesler’s] attempting to practice law during the period of his suspension or of engaging in any unethical conduct;” and that “none of the members had heard of any such conduct and the committee’s action was that this application be not opposed by our committee.”
Under the circumstances of this particular case, the provision of the order of suspension “until the further order of the court,” is lifted, and Morris Wesler is permitted to resume practice as an attorney-at-law of this state. Let such order be entered.